UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1455


MEILAN LIN,

                    Petitioner,

             v.

WILLIAM P. BARR, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 23, 2019                                   Decided: October 31, 2019


Before KING and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joshua Bardavid, New York, New York, for Petitioner. Joseph H. Hunt, Assistant Attorney
General, Paul Fiorino, Senior Litigation Counsel, Katherine A. Smith, Office of
Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Meilan Lin, a native and citizen of the People’s Republic of China, petitions for

review of an order of the Board of Immigration Appeals (Board) dismissing her appeal

from the Immigration Judge’s decision denying Lin’s application for asylum and

withholding of removal. We have considered Lin’s claims after thoroughly reviewing the

record and conclude that the record evidence does not compel a ruling contrary to any of

the agency’s factual findings, see 8 U.S.C. § 1252(b)(4)(B) (2012), and that substantial

evidence supports the Board’s decision, see INS v. Elias-Zacarias, 502 U.S. 478, 481

(1992).

      Accordingly, we deny the petition for review for the reasons stated by the Board.

See In re Lin (B.I.A. Mar. 29, 2019). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.



                                                                   PETITION DENIED




                                           2